Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 19, 2010 has been entered. 
This action is a non-final action on the merits in response to communication filed on 08/08/2022.
Claims 1, 10 and  19  have been amended. Therefore Claims 1 – 20 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112 rejections set forth in the previous office action.

Response to Argument
Applicant’s remarks have been considered.
Applicant argues, “The features of claims 1, 10, and 19 do not recite any activity of humans and/or between humans and cannot be mentally performed by a human. These electronically executed steps are not something that can be practically performed in a human mind without the use of a computer. This distinction is similar to the reasons set forth in the aforementioned USPTO Example 37, claim 2…” (pg. 15)
	Based on the October 2019 Update: SME, “Claims can recite a mental process even if they are claimed as being performed on a computer,” (pg.8). Here, generic computer components (e.g. a processor and memory) are performing generic computer functions such as collecting and analyzing data, assigning tasks, and utilizing a computer display. The generic computer components are merely automating steps such as analyzing and determining. The steps of receiving, presenting and storing are considered extra-solution activity under Step 2A, Prong 2. 
	Regarding Applicant’s argument directed to Example 37 (claim 2), Examiner respectfully disagrees. In Example 37 (claim 2) the step of determining an amount of use of each icon based on tracking how much memory has been allocated to each application is not practically performed in the human mind because it requires more involved computer functionality to obtain this information. In the instant application the steps of analyzing and determining (observation and evaluation of data) can be performed in the human mind without a computer. Thus, the claim is abstract under Mental Processes.

Applicant argues, “Accordingly, Applicant respectfully submits that the features of claims 1, 10, and 19 recite complex processing steps that are more than mere instructions to apply the exception using a generic computer component, as alleged by the Office Action,” and “…even if the the claims are determined to recite a judicial exception, the features of the claims are integrated into a practical application of a judicial exception .” (pg.16)
	Examiner respectfully disagrees. The judicial exceptions are not integrated into a practical application. The claims recite the additional elements of a processor, a memory and a non-transitory computer readable storage medium. These are generic computer components for performing generic computer functions.  For instance, the steps of electronically collecting and electronically receiving a data input is data gathering activity (e.g. extra-solution activity). The steps of determining task request, an agent pool and determining candidate locations involves data analysis. The steps of assigning a task execution location and a task fulfillment location involves analyzing data and selection (e.g. data gathering). The steps of presenting a task user interface for a requestor and an agent with the ability to accept/decline a task is generic display and data input functionality (e.g. data gathering). The step of upon acceptance of a task request by the agent processing and assigning the task to the agent is data input.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.

Applicant argues, “Applicant respectfully submits that one of ordinary skill in the art would appreciate that the electronic task management features of claims 1, 10 and 19 are a technological improvement over prior art systems.” (pgs. 16-17)
	
	Applicant has not provided sufficient support to demonstrate an improvement to existing technology or a technical field. Noting in the Specification or the claims illustrate an improvement to a technology or technical field, e.g. improvement in functioning of computer (MPEP 2106.05(a). Further, processing and fulfilment of tasks is not considered a technical field. Based on the instant Specification the claimed invention seeks to solve the issue of when an individual may require an agent to urgently facilitate a request and appropriately assigning an agent (see ¶0001).  The claimed invention appears to be an improved business process, not directed to an improvement in a technology or technical field.
	
Applicant argues, “…independent claims 1, 10, and 19 when taken as a whole recite an inventive concept that qualifies as significantly more.” (pgs. 17-18)

In Bascom the court found that although the additional elements were generic computer elements when considered individually, when considered in combination an inventive concept was found in the non-conventional and non-generic arrangement of the additional elements. The claims in Bascom did not merely recite the abstract idea of
filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components. The inventive concept is in the technical feature of network technology in a filtering system by associating individual accounts with their own filtering scheme and elements while locating the filtering.
Here, the additional elements of the processor, memory, non-transitory crm are considered generic computer components performing generic computer functions such as collecting and receiving data, analyzing data, determining agent pool, determining locations and ultimately assigning a task. This amounts to no more than generic computer components used as a tool to implement the judicial exception, which does not provide an inventive concept.

Applicant argues, “…The inventive concept of claims 1-20 are not well-understood, routine, and/or do not constitute a conventional activity.” (pgs. 18-19)
Examiner notes that a rejection under WURC was not made in the first office action.  As stated in the rejection, the additional elements of the processor, memory, non-transitory CRM are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Further nothing in the Specification supports an improvement to a technology or a technical field. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.  

Claim Objection
	
Claim 1 is objected to for the following informality. Claim 1 recites, “…wherein the at least one electronic data input includes on at least on of: at least one voice electronic data input…” at lines 4-6.  Claims 10 and 19 are objected to under the same rationale. There is a grammatical issue. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
electronically analyzing the electronic data input to electronically determine the task request based on electronic measurements…
electronically determining an agent pool to execute and fulfill the task request in accordance with the at least one request attribute based on electronic analysis of data stored upon at least one database; 
electronically analyzing electronic data pertaining to a content of the task request and a category of the task request to determine a plurality of candidate locations at which to execute the task request and the plurality of candidate locations …
assigning a task execution location and a task fulfillment location from the plurality of candidate locations at which to execute and fulfill the task request 
…electronically processed and assigned to the at least one agent from the agent pool…

The limitation under its broadest reasonable interpretation covers Methods of Organizing Human Activities relating to managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components (e.g. a processor and memory). For example, determining an agent and location to perform a task involves managing behavior of the agent and the requestor. Accordingly, the claim recites an abstract idea of Methods of Organizing Human Activity. The limitations also encompass Mental Processes involving observation and data analysis in the determining steps.
Independent Claim 10 and Claim 19 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract idea. For instance, Claim 2 is directed to determining an urgency associated with the task. Claim 3 is directed to determining an agent pool and Claims 4-5 are directed to determining candidate locations. Claims 6 is directed to assigning fulfillment locations and Claims 7-9 are directed to assigning an agent from agent pool. Claims 11-18 and 20 are substantially similar to Claims 2-9 and encompass the same abstract concepts. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 1 recites a computer-implemented method. Claim 10 recites the additional elements of a processor and a memory and Claim 19 recites a non-transitory computer readable storage medium and a processor. These are generic computer components  for performing generic computer functions such as the electronic collection and receiving data input (voice and sensor data), electronically analyzing the electronic data input to determine  the task request base on electronic measurements,  electronically determining an agent pool, electronically analyzing electronic data pertaining to a content of the task request and a category of the task request to determine a plurality of candidate locations, electronically assigning a task execution location and a task fulfillment location, electronically presenting task user interfaces and electronically processing and assigning the agent from the agent pool. 
The step of electronically collecting and electronically receiving a data input is data gathering activity (e.g. extra-solution activity). The steps of determining task request, an agent pool and determining candidate locations involves data analysis. The steps of assigning a task execution location and a task fulfillment location involves analyzing data and selection (e.g. data gathering). The steps of presenting a task user interface for a requestor and an agent with the ability to accept/decline a task is generic display and data input functionality (e.g. data gathering). The step of upon acceptance of a task request by the agent processing and assigning the task to the agent is data input.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the processor, memory, non-transitory CRM are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.

The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1 -20 are not eligible.

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.  


Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:


Setchel et al. (US 2018/0341891) discloses sensors for monitoring conditions within a retail environment, issuing voice commands to an employee and the employee may verbally accept or decline the request.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683